Citation Nr: 0932103	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  05-35 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
major depressive disorder, claimed as secondary to a service-
connected right knee disorder, to include whether service 
connection is warranted.  

3.  Entitlement to service connection for erectile 
dysfunction.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from December 1970 through 
June 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  This case was previously before the Board in 
November 2008 at which time it was remanded for more 
development.  The Board is satisfied that there has been 
substantial compliance with the remand directives with regard 
to the issues discussed in the decision below and the Board 
may proceed with review.  Stegall v. West, 11 Vet. App. 268 
(1998).  

The Veteran indicated on an October 2005 VA Form 9 that he 
wished to testify at a Board videoconference hearing.  A 
Board videoconference hearing was scheduled for April 2007 
and notice was sent to the Veteran in February 2007.  
However, it appears that the February 2007 notice letter was 
returned with a forwarding address and a notation that a 
forwarding order had expired.  The RO did not forward the 
letter to the forwarding address and the Veteran did not 
appear for the April 2007 scheduled hearing.  In October 2008 
correspondence the Veteran was asked to clarify whether he 
wanted to attend a Board hearing.  This letter indicated that 
if the Veteran did not respond the Board would assume that he 
no longer desired a hearing and proceed accordingly.  The 
Veteran did not respond.  Therefore, the Board hearing 
request is considered withdrawn.  See 38 C.F.R. § 20.704(d) 
(2008).

The issues of entitlement to service connection for PTSD and 
erectile dysfunction are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for PTSD in a September 
1991 rating decision and properly notified the Veteran, who 
did not initiate an appeal of that decision.

2.  The September 1991 rating decision is the last final 
decision prior to the Veteran's request to reopen his claim 
in September 2003. 

3.  Evidence received since the September 1991 rating 
decision regarding the Veteran's claim for service connection 
for PTSD is not cumulative of evidence previously of record 
and raises a reasonable possibility of substantiating the 
claim.

4.  The RO denied service connection for major depressive 
disorder in a May 2003 rating decision and properly notified 
the Veteran, who did not initiate an appeal of that decision.

5.  The May 2003 rating decision is the last final decision 
prior to the Veteran's request to reopen his claim in 
September 2003. 

6.  Evidence received since the May 2003 rating decision 
regarding the Veteran's claim for service connection for 
major depressive disorder is not cumulative of evidence 
previously of record and raises a reasonable possibility of 
substantiating the claim.

7.  Affording the Veteran the benefit of the doubt, his 
currently diagnosed major depressive is secondary to his 
service-connected disabilities. 


CONCLUSIONS OF LAW

1.  The rating decisions of September 1991 and May 2003 are 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103 (2008).

2.  New and material evidence has been received since the 
September 1991 and May 2003 rating decisions to reopen a 
claim for service connection for PTSD and major depressive 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).

3.  Service connection for major depressive disorder is 
established.  38 U.S.C.A. §§1110 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service treatment records show that the Veteran injured his 
right knee in March 1973.  The Veteran is currently service-
connected for post operative right meniscectomy with 
degenerative joint disease, evaluated as 30 percent 
disabling, and post-traumatic arthritis of the right knee, 
evaluated as 10 percent disabling.  He is also service-
connected for lumbar spondylosis, evaluated as 10 percent 
disabling, and degenerative joint disease of the left knee, 
evaluated as 10 percent disabling each as secondary to his 
service-connected right knee disorder.  The Veteran contends 
that he is entitled to service connection for major 
depressive disorder as secondary to his service-connected 
disorders.  He also contends that he is entitled to service 
connection for PTSD and erectile dysfunction.  
  
New and Material Evidence to Reopen Claim

The Veteran submitted his original claim for service 
connection for PTSD in February 1991.  The RO denied this 
initial claim in a September 1991 rating decision, finding 
that there was evidence of a diagnosis of PTSD and no 
indication that the Veteran served in combat.  The Veteran 
submitted his original claim for service connection for 
depression in June 2002.  He was afforded a VA psychiatric 
examination in March 2003 and was diagnosed with major 
depressive disorder.  The RO denied this initial claim in a 
May 2003 rating decision, finding that while there was a 
diagnosis of major depressive disorder there was no 
indication of a nexus between depression and the Veteran's 
military service.  Although the RO provided notice of these 
denials, the Veteran did not initiate appeals.  Therefore, 
the RO's decisions of September 1991 and May 2003 are final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103.  

In September 2003 the Veteran filed a new claim for PTSD and 
major depressive disorder.  The RO denied these claims in 
January 2004, finding that there were no confirmed stressors 
for the PTSD claim and also finding that the Veteran had 
failed to submit "new and material evidence" with regard to 
the major depressive disorder claim.  The Veteran submitted a 
Notice of Disagreement (NOD) in February 2004 and timely 
perfected an appeal.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. §  
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an un-established 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that even though the RO's January 2004 rating 
decision and June 2009 supplemental statement of the case 
found that there was no new and material evidence to reopen 
the claim, the Board has a jurisdictional responsibility to 
determine whether a claim previously denied by the RO is 
properly reopened.  See Jackson v. Principi, 265 F.2d 1366 
(Fed. Cir. 2001) (citing 28 U.S.C.A. §§ 5108, 7105(c)).  
Accordingly, the Board must initially determine whether there 
is new and material evidence to reopen the claim.  

With regard to the PTSD claim, the Board finds that evidence 
received since the September 1991 rating decision is new and 
material.  Specifically, a VA outpatient treatment report 
dated in May 2005 showing a diagnosis of PTSD.  Assuming the 
credibility of this evidence, see Justus, supra, the 
additional evidence is sufficiently significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  Therefore, the claim is 
reopened.  38 U.S.C.A. § 5108.

With regard to the major depressive disorder claim, the Board 
finds that evidence received since the May 2003 rating 
decision is new and material.  Specifically, outpatient 
treatment reports dated through January 2006 showing 
complaints of depression secondary to the Veteran's service-
connected bilateral knee and low back disorders.  Assuming 
the credibility of this evidence, see Justus, supra, the 
additional evidence is sufficiently significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  Therefore, the claim is 
reopened.  38 U.S.C.A. § 5108.
Service Connection for Major Depressive Disorder

As discussed above, the Board has reopened the claim for 
service connection for major depressive disorder.  The appeal 
must now be considered based on all the evidence of record.  
The fact that the RO decided the Veteran's claim upon a 
finding that the Veteran had not presented new and material 
evidence to reopen the claim does not limit the scope of the 
Board's review of the matter on appeal.  The Veteran is not 
prejudiced by the Board's consideration on the merits.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service-
connected.  See 38 C.F.R. § 3.310.  Generally, service 
connection requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  In addition, certain chronic 
diseases such as psychoses may be presumed to have been 
incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 C.F.R.  §§ 3.307, 3.309.  Disorders diagnosed more 
than one year after discharge may still be service connected 
if all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

As above, the Veteran was afforded a VA psychiatric 
examination in March 2003.  At that time the Veteran 
indicated that he had been married four times, most recently 
for two years, but was divorced for the last two years.  His 
chief complaint was depression secondary to a right knee 
disorder.  The Veteran was diagnosed with major depressive 
disorder secondary to chronic pain and disability.  The 
examiner also opined that the Veteran was being "totally 
honest" when he talked about the severe degree of depression 
he felt secondary to his chronic pain and inability to 
function with his wife and children.  

In this case, resolving all reasonable doubt in favor of the 
Veteran, the Board finds that the Veteran's current major 
depressive disorder is related to his service-connected 
bilateral knee and low back disorders.  See 38 U.S.C.A. § 
5107(b).  The March 2003 VA examiner specifically opined that 
the Veteran's major depressive disorder was secondary to 
chronic pain and disability.  While the Veteran's major 
depressive disorder has also been linked to his family 
problems, resolving all reasonable doubt in favor of the 
Veteran, the Board finds these facts provide a plausible 
basis to conclude that the Veteran's major depressive 
disorder is secondary to his service-connected bilateral knee 
and low back disorders and service connection for major 
depressive disorder is granted.  38 U.S.C.A. § 5107(b).


Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159.  In this case, the Board is granting the benefit 
sought on appeal; that is, reopening the claim of service 
connection for PTSD and granting the claim of service 
connection for major depressive disorder.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.   


ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for PTSD; to this extent 
only the appeal is granted. 

New and material evidence has been received to reopen a claim 
of entitlement to service connection for major depressive 
disorder and service connection for major depressive disorder 
is granted.  


REMAND

With regard to the claim of service connection for PTSD, the 
record shows that in April and May 1991 correspondence, the 
Veteran reported several stressors including 1) watching a 
fellow recruit blow his hand off while in the military, 2) 
watching another soldier almost kill everyone in a live 
grenade pit, 3) saw combat as a pool gunner for a few 
missions on the Hai Phong Harbor and Gulf of Tonkin, 4) 
witnessed two friends die jumping from the gunship, and 5) 
saw body bags everywhere.  However, the Veteran did not 
provide any specific names or dates in these statements.  The 
RO should request that the Veteran provide more specific 
details with regard to these claimed stressors such as the 
names of those soldiers involved in the incidents and 
specific dates.


The claims folder also contains competent evidence that the 
Veteran has psychological disabilities variously 
characterized as major depressive disorder and PTSD.  A VA 
psychological examination conducted in March 2003 shows a 
diagnosis of major depression and a VA outpatient treatment 
report dated in May 2005 shows a diagnosis of PTSD.  The 
record also indicates that some of the Veteran's 
psychological disabilities are associated with his service-
connected bilateral knee and back disorders.  As above, 
service connection for major depressive disorder has been 
awarded.  However, it is unclear whether the Veteran's PTSD 
is also related to service or whether it is possible to 
separate the effects of the service connected major 
depressive disorder from the non-service connected PTSD 
disorder pursuant to Mittleider v. West, 11 Vet. App. 181 
(1998).  

Finally, the claims folder contains competent evidence that 
the Veteran has erectile dysfunction.  The record also 
indicates that the Veteran's erectile dysfunction may be 
associated with his now-service-connected major depressive 
disorder.  A March 2003 VA psychiatric examination shows 
complaints of erectile dysfunction contributing to the 
Veteran's major depressive disorder.    

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the 
appellant and request that he submit more 
specific information regarding his 
claimed stressors, including 1) watching 
a fellow recruit blow his hand off while 
in the military, 2) watching another 
soldier almost kill everyone in a live 
grenade pit, 3) saw combat as a pool 
gunner for a few missions on the Hai 
Phong Harbor and Gulf of Tonkin, 4) 
witnessed two friends die jumping from 
the gunship, and 5) saw body bags 
everywhere.  The Veteran should be 
advised that a meaningful research of his 
stressors will require him to provide 
specific names and dates for each 
stressor.  

2.  Thereafter, if indicated by the 
appellant's response, the AMC/RO should 
prepare a summary of all the claimed 
stressors based on review of all 
pertinent documents.  This summary, and 
all associated documents, should be sent 
to the U.S. Army and Joint Services 
Records Research Center (JSRRC) and they 
should be asked to provide any 
information that might corroborate the 
Veteran's alleged stressors.  If the 
Veteran fails to provide enough specific 
information regarding the claimed 
stressors to warrant a search by the 
JSRRC the RO should so note.  

3.  Following completion of the above, 
the AMC/RO must make a specific 
determination, based upon the complete 
record, with respect to whether the 
Veteran was exposed to a stressor or 
stressors in service.  If the AMC/RO 
determines that the record verifies the 
existence of a stressor or stressors, the 
AMC/RO must specify what stressor or 
stressors in service it has determined 
are established by the record.

4.  After completion of the foregoing, 
the AMC/RO should schedule the Veteran 
for an appropriate VA examination to 
determine whether he has a current 
diagnosis of PTSD and, if so, the nature 
and etiology of his current PTSD; and to 
obtain an opinion as to whether the 
erectile dysfunction is related to the 
Veteran's service-connected major 
depressive disorder.  The claims folder 
must be made available to the examiner 
for review.  

(a) The AMC/RO must specify for the 
examiner the stressor or stressors that 
it has determined are established by the 
record and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the Veteran was exposed to a 
stressor in service.  

(b) If a diagnosis of PTSD is made, the 
examiner should specify (1) whether any 
alleged stressor found to be established 
by the record by the AMC/RO was 
sufficient to produce PTSD; (2) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more of the in-service 
stressors found to be established by the 
record by the AMC/RO and found to be 
sufficient to produce PTSD by the 
examiner. 

(c) If a diagnosis of PTSD is made, the 
examiner is requested to opine whether it 
is possible to separate the effects of 
the service connected major depressive 
disorder from the non-service connected 
PTSD disorder pursuant to Mittleider v. 
West, 11 Vet. App. 181 (1998).  

(d) If a diagnosis of PTSD is not made 
the examiner should so state.

(e) The examiner should provide an 
opinion as to whether it is at least as 
likely as not that the Veteran's erectile 
dysfunction is caused or aggravate by his 
service-connected major depressive 
disorder.  

The examiner should identify the 
information on which he or she based his 
or her opinions.  The opinions should 
adequately summarize the relevant history 
and clinical findings, and provide 
explanations as to all medical 
conclusions rendered.  The examiner's 
attention is specifically directed to the 
March 2003 VA psychological examination 
showing diagnoses of major depressive 
disorder and erectile dysfunction, the 
May 2005 VA Outpatient treatment report 
showing a diagnosis of PTSD, and VA 
outpatient treatment reports dated 
through January 2006 showing treatment 
for erectile dysfunction.
  
5.  After completing any additional 
necessary        development, the RO 
should readjudicate the appeal.  If the 
claim is still denied the RO must furnish 
the veteran and his representative with a 
Supplemental Statement of the Case (SSOC) 
and allow the veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


